The appeal in this case involves, to some extent, the consideration of the power of the Superior Court over its recorded judgments, and its duty to exercise that power under certain circumstances.
Over its recorded judgments it may exercise two powers, separate and distinct in their purpose and object, if not in their nature, namely: (1) the power to correct and amend the record so that it shall speak truth — shall truly show what the judicial action really was; (2) the power to set aside, annul and vacate such judgment.
Many of the limitations and conditions under which it will exercise one of these powers, may not limit or condition its exercise of the other. It may rightfully exercise its powers merely to amend or correct the record of the judgment so as to make it speak truthfully, under circumstances which would not at all justify it in exercising its power to vacate the judgment. As the record is a history of the court proceedings, *Page 497 
the power to make it speak truthfully is one of necessity belonging to every court of record, and may be exercised as well during the term at which the judgment was rendered, on the court's own motion or otherwise, as afterwards; but when exercised afterwards it will generally be done only upon notice to the adverse party. Wilkie v. Hall, 15 Conn. 32; Weed v.Weed, 25 id. 337, 342; Calhoun v. Terry Porter  Co., 21 id. 526, 530; Smith v. Moore, 38 id. 105, 109; Rowe v. Smith, 51 id. 266.
As to the other power — to vacate or set aside a recorded judgment — the authorities are agreed that it may be exercised during the term at which the judgment was rendered, substantially at the discretion of the court. "It is a general rule of the law, that all the judgments, decrees or other orders of the courts, however conclusive in their character, are under the control of the court which pronounces them during the term at which they are rendered or entered of record, and that they may then be set aside, vacated, modified or annulled by the court." Bronson v. Schulten, 104 U.S. 410, 415. See also to the same effect, Sturdevant v. Stanton, 47 Conn. 579,580; Wilkie v. Hall, 15 id. 32, 37; Weed v. Weed, 25 id. 337, 342; Foster v. Redfield, 50 Vt. 285; Maryland Steel Co. v.Marney, 46 A. 1077.
But whether this power can be exercised upon equitable grounds, after the term at which the judgment was rendered has ended, and if so, upon what conditions and under what limitations, are questions upon which the courts in the different States are not in accord with each other. In many of the States a more or less limited control over its judgments, after the expiration of the term at which they are rendered, has been conferred upon the courts by statute; while in others a more or less limited power of this kind is held to be inherent in the court without the aid of legislation. Then too, the mode of procedure in such cases, and the circumstances under which this exercise of such power can be invoked successfully, vary very much in the different jurisdictions. In some the mode of procedure is, in a more or less summary way, by motion supported by affidavits; while in others it must be by *Page 498 
bill of review in equity, or by petition for a new trial, or by some other mode of application to the court which rendered the judgment sought to be set aside. For these and other reasons of a similar nature, the decisions in one jurisdiction afford but little aid in determining matters of this kind in another.
In the case at bar the equitable power of the Superior Court in Fairfield county is invoked to set aside a judgment rendered six years before. This is the only court to which an application of this nature could be brought, and such court is invested with full power to entertain and grant applications of this kind. Smith v. Hall, 71 Conn. 427, 432. The real question in this case is not whether the Superior Court possesses the power to set aside the judgment of divorce in question, upon the grounds alleged in the complaint; but it is whether the court erred in not exercising that power in favor of these plaintiffs.
The judgment which the plaintiffs seek to open is one of a peculiar character. It establishes the personal status of the parties to it in a particular which was of the highest importance to the parties and to the community. They had been married. It made them single and unmarried. If such a judgment can, under any circumstances, be reopened at the suit of a stranger, this judgment cannot be reopened at the suit of the plaintiffs. Its consequences, if harmful to them, are of too remote and indirect a character to give them any cause of action. The court is not called upon to exercise this power at the instance of such parties. Courts are instituted to give relief to parties whose rights have been invaded, and to give it at the instance of such parties; and a party whose rights have not been invaded cannot be heard to complain if the court refuses to act at his instance in righting the wrongs of another who seeks no redress. The courts are practically unanimous in holding that it is not error to refuse to exercise the power here in question, at the instance of a mere stranger whose rights are not at all affected by the judgment he seeks to have set aside. Foster v. Mansfield, C.  L. M. R. Co.,146 U.S. 88; AEtna Ins. Co. v. Aldrich, 38 Wis. 107; Drexel's *Page 499 Appeal, 6 Pa. 272; Robinson v. Stevens, 63 Vt. 555; Smith
v. Hall, 69 Conn. 651, 665; 1 Black on Judg. §§ 317, 359. This is merely a special application of the wide, general principle that courts will act only in behalf of parties who show themselves entitled to such action. They sit to vindicate rights at the instance of parties whose rights have been invaded, and not to vindicate mere abstract principles of justice at the instance of any one.
In the case at bar the complaint, as finally amended, is merely a petition to set aside the judgment of divorce upon equitable grounds; and it shows upon its face, and without the aid of the allegations in the plea in abatement, that the plaintiffs were strangers to the judgment, and that their rights, legal or equitable, were in no way affected by it. There are no facts stated in the complaint which bring the plaintiffs within any of the recognized exceptions to the general rule that strangers to a judgment are not entitled to have it set aside. The mere fact that the setting aside of the judgment would be an advantage to the plaintiffs is not enough; they must show that some legal or equitable right of theirs was invaded by the judgment, before they can complain of the refusal of the court to act upon their petition to have it set aside. The court below based its judgment in this case upon two grounds, namely: (1) the want of jurisdiction over the defendant; (2) the want of interest in the plaintiffs. Even if the court erred as to the first ground, the second ground is sufficient to justify the judgment.
In this view of the case it becomes unnecessary to decide whether the court erred in denying the motion to strike out, or in overruling the demurrer to the plea in abatement, and about these matters we express no opinion.
   There is no error.
In this opinion the other judges concurred.